 
 
I 
108th CONGRESS
2d Session
H. R. 4047 
IN THE HOUSE OF REPRESENTATIVES 
 
March 25, 2004 
Mr. Weiner introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To require the National Park Service to make necessary safety improvements to the Statue of Liberty and to reopen the Statue to the public. 
 
 
1.Safety improvements required
(a)Short titleThis section may be cited as the Save the Statue of Liberty Act. 
(b)Requirement for safety improvementsNot later than September 1, 2004, the Secretary of the Interior, acting through the National Park Service and using funds available to the Secretary for this purpose, shall commence necessary safety and other related improvements to the Statue of Liberty so that it may be reopened to the public.  
 
